DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 12/29/2020 has overcome most of the previously applied 35 USC 112 rejections (see below) and has overcome the previously applied art. However, the claim amendment has not overcome the 35 USC 101 rejection (see below)


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5, 6, 8, 9, 12, 13, 15 and 18 are rejected under 35 U.S.C. 101 the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) acquiring data and using the data to predict an adverse event. 
The limitations of acquiring first operating data; deriving information from a waveform based on the operating data; accessing information derived from a waveform based on segments of second operating data; comparing the derived information from the first and second operating data; and determining whether the first operating data correlates with portions of the second operating data, are processes that, under their 
This judicial exception is not integrated into a practical application. Applicant recites an additional element of generating an alert, which does not require any particular structure or device integration and can simply be a verbal warning or alert issues by a physician that is reviewing the gathered data. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because generating an alert does not require any particular structure or device integration and can simply be a verbal warning or alert issued by a physician. The generating an alert can also be construed as insignificant, extra-solution activity.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “deriving information from a waveform constructed based on the first operating data” (emphasis added) in step (ii) of the claim. Applicant previously claims in line 2 of the preamble “…based on information derived from first operating data…and further based on information derived from segments of second operating data”. Applicant concludes the preamble with “wherein the information is derived from a waveform constructed based on operating data”. Furthermore, Applicant states in step (iii) “accessing information derived from a waveform constructed based on segments of second operating data…for which at least a first portion of the information corresponds to…and at least a second portion of the information corresponds to…” (emphasis added). Lastly, in step (iv), Applicant claims “for at least two waveform features of the derived information from the first and second operating data…comparing the information derived from the first operating data to the information derived from the second operating data” (emphasis added).
Due to the manner in which “the information” is referred to in the claim, it is unclear if “information derived from first operating data” in the preamble and “deriving information from a waveform constructed based on the first operating data” of step (ii) is referring to the same information or different information streams. If they are the same, the Examiner suggests maintaining consistent language through and amend the preamble to read “information derived from a waveform constructed based on first operating data” and then amend step (ii) to read “deriving the information from the waveform constructed based on the first operating data”. This is merely one example of how the claims can be amended and the Examiner notes other changes could be made to maintain consistent language through the claim.
If the information streams are different, the Examiner suggests amending the claims to more distinctly claim the different data streams, such as referring to them as first information, second information, etc.
The same issue exists with the information in the preamble and in step (iii) regarding information associated with the second data and a waveform constructed based on the second data.

Claim 1 recites “a first implantable blood pump” in line two of the preamble and then refers to “the implantable blood pump” in line three of the preamble, wherein the term “first” has been deleted. It is unclear if this is intended to be a separate blood pump from the first blood pump or if Applicant is referring to the first blood pump. If it is the same, the Examiner suggests adding the term “first” back in to the claim to maintain consistent language. If not, the Examiner suggests indicating the blood pump is a second blood pump.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419.  The examiner can normally be reached on Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALLEN PORTER/Primary Examiner, Art Unit 3792